Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner's statement of reasons for allowance:
As to claim 1, the present invention from the present application discloses an image forming apparatus in which “a controller configured to transmit transmission start information of the job to the information terminal which is a transmission source of a first information relating to a job after the first information is received, transmit the input certification information to the information terminal when the certification information is input by the input device, and execute the job in response to the received instruction when the instruction of the execution of the job is received from the information terminal” which is allowable in combination with the other claimed limitations. 
The closest prior art such as Orikasa et al. (US P. No. 2015/0317118) and Mori (US P. No. 6903834), which is recorded in the Examiner’s Citation of Pertinent Prior Art below. However, the prior art above, and including an updated electronic text search, fails to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



	 			Examiner’s Remark
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	Orikasa et al. (US P. No. 2015/0317118) discloses an image processing device supporting a print job written in a page description language, which is a programming language. The image processing device includes: input means for inputting a user-defined code, which is a command that implements a process desired by a user and is written in the same page description language as the print job to be processed; and a processor for executing a process of merging the print job to be processed and the user-defined code.
Mori (US P. No. 6903834) discloses at least one of a plurality of printers including a printer having a print unit for performing a print process on a print job and plural sheet storage units, said program comprising: code for a request input step, of inputting a request of storage unit specifying information for enabling a user to specify the sheet storage unit used for a designated print job, designated based on a user's operation, the request being issued according to an instruction from the user; and code for a response output step, of outputting the storage unit specifying information to be notified to the user and corresponding to the designated print job.

	Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas Q. Tran whose telephone number is (571) 272-7442. The Examiner can normally be reached on 7:00AM-4:00PM. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mohammad Ghayour can be reached on (571) 272-3021.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

May 11, 2022
/DOUGLAS Q TRAN/Primary Examiner, Art Unit 2672